EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Specification:

Page 1, paragraph [0001], after – December 5, 2016,  -- insert – now U.S. Patent No. 10,390,542 --.

Page 1, paragraph [0001], after – December 18, 2006,  -- insert – now abandoned, --.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: A method for producing a dairy product, the method comprising separating milk to produce butter fat and skim milk; ultrafiltrating the skim milk to produce a UF permeate and a UF retentate; nanofiltrating the UF permeate to produce a NF permeate and a NF retentate; reverse osmosis of the NF permeate to produce a RO permeate and a RO retentate; combining a portion of the butter fat, a portion of the UF retentate, a portion of the RO retentate, and a portion of the RO permeate to produce a dairy product; and wherein the dairy product comprises from 0.1 to 0.3 wt. % butter fat, from 6 to 9 wt. % protein, from 1 to 2 wt. % minerals, and from 2 to 5 wt. % lactose is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
June 3, 2021